DETAILED ACTION
Remarks
The instant application having Application Number 16/387400 filed on April 17, 2019 has a total of 19 claims pending in the application; there are 2 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated May 7, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
These claims disclose a system or apparatus but do not describe hardware which executes each of the claimed steps, which is required for a system claim to be statutory. Accordingly, these claims are rejected as non-statutory for failing to disclose such hardware.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent Publication No. 2014/0006465 A1, ‘Davis’, hereafter) in view of Kaufman et al. (US Patent Publication No. 2019/0334727 A1).

Regarding claim 1, Davis teaches a method comprising:
providing a plurality of segments stored on one or more storage devices coupled to a computer system, each segment of the plurality of segments including a plurality of data blocks and a metadata section including a plurality of metadata entries, each data block of the plurality data blocks having a corresponding metadata entry of the plurality of entries including a logical address for the each data block and an offset within the each segment at which the each data block is written (Davis [0102-0103], [0114-0116], [0263], [0395] and Figs. 3-4A);
Davis does not teach
(a)    identifying, by an evaluating system, a plurality of duplicated blocks, each block of the plurality of duplicated blocks having at least two identical copies among the plurality of data 
(b)    for each matched segment of the plurality of matched segments, the matched segments being segments of the plurality of segments having a data block of the plurality of data blocks thereof that is one of the plurality of duplicated blocks:
copying the blocks of the each matched segment to one of a plurality of pool segments; and
providing a pool metadata segment of a plurality of pool metadata segments storing data from the metadata section of the each matched segment.
However, Kaufman teaches
(a)    identifying, by an evaluating system, a plurality of duplicated blocks, each block of the plurality of duplicated blocks having at least two identical copies among the plurality of data blocks of the plurality of segments, the evaluating computer system being one of the computer system and a different computer system (Kaufman [0027], [0032]);
(b)    for each matched segment of the plurality of matched segments, the matched segments being segments of the plurality of segments having a data block of the plurality of data blocks thereof that is one of the plurality of duplicated blocks (Kaufman [0027], [0032]):
copying the blocks of the each matched segment to one of a plurality of pool segments (Kaufman [0027], [0032]); and
providing a pool metadata segment of a plurality of pool metadata segments storing data from the metadata section of the each matched segment (Kaufman [0027], [0032]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Davis and Kaufman before him/her, to modify Davis with the teaching of Kaufman’s secure data deduplication in a data storage system using smaller hash values.  One would have been motivated to do so for the benefit of providing Davis’s cloud controller a techniques for providing secure data in a data storage system using smaller hash values (Kaufman, Abstract).
Regarding claim 2, Davis as modified teaches, wherein providing the pool data segment for one or more first segments of the matched segments comprises designating the one or more first segments as the pool metadata segment (Davis [0009], [0014], [0027]).
Regarding claim 3, Davis as modified teaches, wherein providing the pool data segment for one or more second segments of the matched segments comprises: 
copying at least a portion of the metadata sections of the one or second segments to the one or more first segments (Davis [0009], [0014], [0027]).
Regarding claim 4, Davis as modified teaches, wherein providing the pool data segment for each second segment of the one or more second segments comprises:
identifying one of the first segments that is assigned to a same logical storage unit as the each second segment (Davis [0009], [0014], [0027]); and
copying the at least the portion of the metadata section of the each second segment to the one of the first segments (Davis [0009], [0014], [0027]).
Regarding claim 5, Davis as modified teaches, wherein the evaluating computer system is a cloud computing platform (Davis [0114], [0264] and Fig. 14A).
Regarding claim 6, Davis as modified teaches, further comprising:
copying the plurality of segments to the cloud computing platform to obtain a plurality of cloud segments (Davis [0102] – [0104]); and
performing (a) and (b) on the plurality of cloud segments (Please see claim 1).
Regarding claim 7, Davis does not teach
after performing (a) and (b), instructing the computer system to delete the matched segments from the one or more storage devices.
However, Kaufman teaches
after performing (a) and (b), instructing the computer system to delete the matched segments from the one or more storage devices (Having determined that the keyed hash value for the respective data segment matches one of the respective keyed hash values maintained in the index table, the method further includes … (ii) removing the respective data segment from the data storage system, Kaufman [0009], [0027], [0032]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Davis and Kaufman before him/her, to modify Davis with the teaching of Kaufman’s secure data deduplication in a data storage system using smaller hash values.  One would have been motivated to do so for the benefit of providing Davis’s cloud controller a techniques for providing secure data in a data storage system using smaller hash values (Kaufman, Abstract).
Regarding claims 11-16, the method steps of claims 1-7 substantially encompass the system recited in claims 11-16.  Therefore, claims 11-16 are rejected for at least the same reason as claims 1-7 above.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 9-10, 18-19 those claims would be allowable by the virtue of their dependency on objected claims 8 and 17 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168